                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DARRELL PRIDY, GREGORY NABORS,                     )
MICHAEL SANDERS, and RANDALL                       )
ABSTON, on behalf of themselves and all            )
others similarly situated,                         )
                                                   )
        AND                                        )
                                                   )
LOCAL UNION 702 OF THE UNITED                      )
ASSOCIATION OF JOURNEYMEN                          )
AND APPRENTICES OF THE PLUMBING                    )
AND PIPEFITTING INDUSTRIES,                        )      No. 3:19-cv-00468
                                                   )      District Judge Aleta A. Trauger
        Plaintiffs,                                )
                                                   )      CLASS ACTION
v.                                                 )      JURY DEMAND
                                                   )
PIEDMONT NATURAL GAS COMPANY,                      )
INC.                                               )
                                                   )
        AND                                        )
                                                   )
DUKE ENERGY CORPORATION,                           )
as the alter ego or successor in liability to      )
PIEDMONT NATURAL GAS COMPANY,                      )
INC.                                               )
                                                   )
        Defendants.                                )

                                      MOTION TO DISMISS

        Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants Piedmont

Natural Gas Company, Inc. (“Piedmont Gas”) and Duke Energy Corporation (“Duke Energy”)

move the Court to dismiss the Second Amended Complaint asserted by Plaintiffs Local Union 702

of the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting

Industries (the “Union”) and Darrell Pridy, Gregory Nabors, Michael Sanders, and Randall Abston

(collectively, the “Individual Plaintiffs”).




                                      1
     Case 3:19-cv-00468 Document 29 Filed 01/13/20 Page 1 of 3 PageID #: 304
       As explained more fully in Defendants’ Memorandum of Law, the Second Amended

Complaint fails for at least four fundamental reasons. First, Duke Energy is not a proper party to

this action: Duke Energy is the corporate parent of Piedmont Gas, not its successor in liability and

not its alter ego. Duke Energy has never employed Piedmont Gas’ employees or entered into any

collective bargaining agreement with the Union. Second, neither the Union’s breach of contract

claim nor the Individual Plaintiffs’ claim under the Employee Retirement Income Security Act of

1974 (“ERISA”) have been raised through the proper grievance and arbitration procedure provided

by the collective bargaining agreement, and Plaintiffs cannot bring suit without first exhausting

their internal contractual remedies. Third, the Individual Plaintiffs’ ERISA claim fails because the

program at issue was a “payroll practice,” not an ERISA-governed welfare plan, and in any event

the “benefits” were not vested. Fourth, the Individual Plaintiffs’ age discrimination claim is

completely preempted by Section 301 of the Labor Management Relations Act (“LMRA”), such

that the Tennessee Human Rights Act (“THRA”) does not apply. For each of these reasons, the

Second Amended Complaint fails to state a claim upon which relief can be granted, and should

accordingly be dismissed.

       In support of this Motion, Defendants rely upon its contemporaneously filed Memorandum

of Law.

                                               s/ Paul S. Davidson
                                               Paul S. Davidson (TN BPR# 011789)
                                               John E. B. Gerth (TN BPR# 024439)
                                               WALLER LANSDEN DORTCH & DAVIS, LLP
                                               The Nashville City Center
                                               511 Union Street, Suite 2700
                                               Nashville, Tennessee 37219
                                               Phone: 615-244-6380
                                               Email: paul.davidson@wallerlaw.com
                                               Email: jeb.gerth@wallerlaw.com
                                               Counsel for Defendants Piedmont Natural Gas
                                               Company, Inc. and Duke Energy Corporation



                                     2
    Case 3:19-cv-00468 Document 29 Filed 01/13/20 Page 2 of 3 PageID #: 305
                                    Certificate of Service

       I certify that a true and correct copy of the foregoing was served via the Court’s CM/ECF
system upon:

       Joe P. Leniski, Jr.
       Karla M. Campbell
       BRANSTETTER STRANCH & JENNINGS, PLLC
       The Freedom Center
       223 Rosa L. Parks Avenue, Suite 200
       Nashville, TN 37203

on January 13, 2020.

                                            /s/ Paul S. Davidson
                                            Paul S. Davidson




                                     3
    Case 3:19-cv-00468 Document 29 Filed 01/13/20 Page 3 of 3 PageID #: 306
